Citation Nr: 0811319	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service from June 1953 to 
June 1956, and from May 1958 to October 1958.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the Department of Veterans (VA) Affairs Regional 
Office (RO) in Atlanta, Georgia in which the appellant's 
attempt to reopen his claim for service connection for left 
ear hearing loss was denied.  After the appellant appealed 
that denial to the Board, the Board reopened the appellant's 
left ear hearing loss claim in a decision issued in August 
2007.  The Board also remanded the reopened claim for a de 
novo readjudication on the merits.  The case has now been 
returned to the Board.

The Board notes that the appellant initially requested a 
Board videoconference hearing in his April 2004 VA Form 9.  
The appellant was thereafter scheduled for a videoconference 
hearing in February 2005.  However, in a written statement 
submitted in January 2005, the appellant withdrew his request 
for a Board hearing.  As no outstanding hearing request 
exists, the case is now ready for appellate review.

In the decision below, the Board denies the claim for service 
connection for left ear hearing loss.  However, the Board 
notes that, as of August 9, 2004, in cases where service 
connection is in effect only for one ear, VA may nevertheless 
pay compensation as if hearing loss in both ears was service 
connected provided that there is "[h]earing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear."  69 Fed 
Reg. 48148 (Aug. 9, 2004).

The appellant underwent VA audiometric testing in March 2004; 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
50
60
105+
105+
105+

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 30 percent in the left ear.  
Thus, the veteran in this case, as of March 2004, did meet 
the requirements of 38 C.F.R. § § 3.385 for his left ear.

The appellant underwent a VA audiometric examination in 
November 2007; pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
*105+
105+
105+
105+
LEFT
50
55
85
95
105+

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 28 percent in the left ear.  
Again, the veteran in this case currently does meet the 
criteria of 38 C.F.R. § 3.385 for his left ear.  (*Note 
typographical error of 10 in the report.)  

As the appellant has demonstrated hearing impairment in the 
right ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the left ear, the matter 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Service medical records contain no findings or diagnoses 
of any left ear hearing loss.

2.  Left ear hearing loss was not clinically demonstrated 
until many years after the appellant's separation from active 
duty in October 1958.

3.  There is no competent medical evidence of any nexus 
between the appellant's current left ear hearing loss and his 
active service.


CONCLUSION OF LAW

The appellant does not have any left ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information to substantiate 
his left ear hearing loss service connection claim in a VA 
letters issued in January 2003, July 2003, and August 2007.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In the 
letters, VA informed the appellant about what was needed to 
establish entitlement to service connection.  The letters 
informed the appellant of what evidence was required to 
substantiate his service connection claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was implicitly asked to submit 
evidence and/or information in his possession to the AOJ in 
these letters.  

The Board notes that the August 2007 letter was sent after 
both the September 2003 AOJ denial and the August 2007 Board 
reopening of the claim with remand for readjudication.  The 
case was subsequently readjudicated as evidenced by the 
December 2007 Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed as to his left ear hearing loss service 
connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded a 
VA audiometric examination.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO never the 
appellant of such information concerning ratings and 
effective dates, because the appellant's left ear haring loss 
service connection claim is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss is related to disease or injury that 
was incurred in or aggravated by service.

The appellant contends that he has diminished hearing 
capability in his left ear that was caused by the same forces 
that were responsible for his right ear hearing loss that is 
service-connected.  His representative argues that the 
appellant's exposure to artillery fire in service is the 
etiologic cause of the left ear hearing loss.

Review of the appellant's service medical records reveals 
that he was treated in-service for problems with his right 
ear; however, he was not treated for his left ear.  The June 
1956 separation examination report indicates that the 
appellant's left ear hearing was within normal limits in that 
his left ear hearing was 15/15 whispered voice.  The 
appellant underwent an audiometric examination in October 
1958; the puretone threshold results for the left ear, in 
decibels and converted from ASA units to ISO (ANSI) units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X 
X
X
X
X
LEFT
25
20
20
N/A
15

These results do not meet the criteria listed in 38 C.F.R. 
§ 3.385.

The first clinical evidence of record that documents the 
appellant's loss of left ear hearing is found in the February 
1983 report from a private doctor who indicated that the 
appellant had some high frequency sensorineural hearing loss 
in the left ear.  The doctor further stated that the 
appellant had a speech reception threshold of 35 decibels in 
the left ear, as well as a speech discrimination score of 50 
percent.  However, that report did not contain any opinion as 
to the etiology or onset date of the appellant's current left 
ear hearing loss.

The appellant most recently underwent a VA audiometric 
examination in November 2007; the examiner reviewed the 
claims file.  After reviewing the claims file and examining 
the appellant, the VA audiologist noted that there was no 
documentation of left ear hearing loss at the time of the 
appellant's service separation in October 1958, or within one 
year of hat time.  The audiologist concluded that it was less 
likely than likely that the appellant's hearing loss in the 
left ear occurred due to his military service.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he now suffers from hearing loss 
in his left ear that is etiologically due to service.  
Viewing the evidence in a light most favorable to the 
veteran, the evidence of record indicates that he 
demonstrated some right ear hearing loss in-service; however, 
he was not treated for any left ear condition.  There is no 
medical evidence of record to establish that the appellant 
experienced any residual in the left ear from the right ear 
condition associated with a cold in June 1958, or that he was 
ever treated for, or diagnosed with, any left ear hearing 
loss in service.  There is no evidence of record that the 
appellant had left ear hearing loss to a compensable degree 
within one year of his separation from service.  The left ear 
hearing loss was not clinically demonstrated in the evidence 
of record until 1983.  The first documentation of any left 
ear hearing loss, therefore, occurs almost twenty-five years 
after the appellant's separation from service.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated left ear hearing loss 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
the Board concludes that the claim for entitlement to service 
connection for left ear hearing loss  must be denied.  The 
Board also notes that the evidence of record is not in 
equipoise on the question of whether the appellant's left ear 
hearing loss should be service connected.

There is no medical evidence of record to establish that the 
appellant complained of, or was treated for, any left ear 
hearing loss while he was on active duty.  There is no 
medical evidence of record to demonstrate that the appellant 
experienced any left ear hearing loss as a result of the any 
right ear disorder.  There is no evidence of record that the 
appellant exhibited any left ear hearing loss to a 
compensable degree within one year of his separation from 
service in October 1958.  While right ear hearing loss was 
demonstrated in service, the absence of any evidence of the 
claimed left ear hearing loss in the service medical records 
or of persistent symptoms of left ear hearing loss between 
1958 and 1983 constitutes negative evidence tending to 
disprove the assertion that the appellant incurred any left 
ear hearing loss during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of left ear 
hearing loss until many years after the appellant's 1958 
separation from service is itself evidence which tends to 
show that no left ear hearing loss was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the June 1956 and October 1958 
separation examination reports that indicate that the 
appellant's left ear hearing was normal at those times.  The 
finding of "normal" on said clinical evaluations is medical 
evidence indicating that the claimed left ear hearing loss 
was not present on examination in June 1956, or in October 
1958.  Thus, this is positive evidence that the appellant was 
not experiencing left ear hearing loss during active duty.  
Furthermore, in his claim for VA benefits submitted in 
September 1969, the appellant only claimed right ear hearing 
loss and did not mention any problems with the left ear.  In 
addition, the clinical opinion of record on the question of 
etiology and onset date does not relate the appellant's left 
ear hearing loss to his active military service.

The appellant contends that his left ear hearing loss is due 
to service.  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Further, the Court has held that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the appellant's competence to 
report sustaining left ear hearing loss that is etiologically 
due to his military service, as well as his credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2).

In this capacity, the Board notes that the appellant is 
competent to say that he experienced hearing problems in his 
left ear while in service, he does not have the expertise to 
state that he met the requirements of 38 C.F.R. § 3.385 prior 
to 1983; audiometric testing would be required.  Written 
statements of the appellant to the effect that his left ear 
hearing loss is causally connected to his active service are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's left ear hearing 
loss is not related to his active service.  While it is 
apparent that the appellant does currently experience left 
ear hearing loss, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of that 
condition and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for left ear hearing loss.  As 
such, the evidence is insufficient to support a grant of 
service connection for that disorder.

For the above reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Because 
the preponderance of the evidence is against the left ear 
hearing loss service connection claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


